Memorandum by the court:
The facts in this ease as stated orally and not by way of affidavit or in any formal way seem to be that this student failed at the examination last spring, and, consequently, under rule 6-C, he was required to serve a period of apprenticeship in the office of a counselor-at-law until the next examination. Instead of doing this, he seems to have gone to a law school and taken part of a course at that institution over the prescribed period, and wishes this to be counted in lieu of his service in a law office.
In this and in any other "cases of similar character, our ruling is that the rule specifically required service in a law office, and that it should he considered as meaning what it says; consequently, the application must be denied.